         Case 1:20-cr-00665-JMF Document 27 Filed 07/23/21 Page 1 of 1


                                    Law Offices
                                         of
                                Gregory J. Gallo, P.C.
                                 Send Correspondence to Address Below
                                      34-11 Queens Boulevard
                                 Long Island City, New York 11101
Telephone (347) 774-1841                gregory@gallolaw.org                   Facsimile (718) 709-7033


                                                       July 22, 2021
VIA ECF
Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       Re:     USA v. Maximo Rodriguez
               1:20-cr-00665-JMF
               Request for Adjournment on consent for sentencing

Dear Judge Furman:

       I am writing on behalf of Mr. Rodriguez to respectfully request an adjournment of his
sentencing, currently scheduled for July 29, 2021, at 11:00 a.m. to September 1, 2021, at 2:15
p.m. Assistant United States Attorney, Ryan B. Finkel, once again graciously consented to my
request for an adjournment. Since the last adjournment, I met with Mr. Rodriguez but was
unable to achieve progress towards producing a meaningful submission prior to sentencing. Mr.
Rodriguez is suffering from mental health issues which have substantially limited his ability to
the post plea process. I appreciate the Court’s continued courtesy.

       Mr. Rodriguez has previously requested adjournments of his sentencing.

Yours truly,
                              Application GRANTED. Sentencing is hereby ADJOURNED to September
                              1, 2021, at 2:15 p.m. That said, the Court will also hold a teleconference with
                              counsel on July 29, 2021, at 11:15 a.m. (The Defendant is welcome, but not
GREGORY J. GALLO              required, to join. See Fed. R. Crim. P. 43(b)(3).) Counsel shall join the
GJG/dns                       conference by calling the Court's dedicated conference call line at (888)
cc: Ryan Finkel               363-4749, using access code 542-1540 followed by the pound (#) key.
                              Members of the public may access the conference using the same call-in
                              information, but will be placed in listen-only mode. Recording of the
                              conference is prohibited by law. The Clerk of Court is directed to terminate
                              Doc. #26. SO ORDERED.




                                                                   July 22, 2021
